        Case 3:21-cv-00204-JWD-SDJ            Document 1       04/09/21 Page 1 of 10




                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA


KENNETH BARON                       *     CIVIL ACTION
                                    *
VERSUS                              *     NO.
                                    *
AMTRUST INSURANCE                   *     JUDGE
COMPANY OF KANSAS, INC. ET AL *
                                    *     MAGISTRATE JUDGE
                                    *
                                    *     JURY DEMANDED
******************************************************************************

                                   NOTICE OF REMOVAL

TO:    The Honorable Judges of the
       United States District Court for the
       Middle District of Louisiana

       PLEASE TAKE NOTICE that, pursuant to              28 U.S.C. §§ 1332, 1441, and 1446,

defendants, Martin Valdez, Southwest Pipe Services, Inc., and AmTrust Insurance Company of

Kansas, Inc., in the proceeding entitled Kenneth Baron v. AmTrust Insurance Company of

Kansas, Inc., Southwest Pipe Services, Inc., Martin Valdez, Protective Insurance Company,

Federal Express Corporation and Jasmine Ramsey, pending in Division “B” of the 18th Judicial

District Court for the Parish of West Baton Rouge, State of Louisiana and bearing docket number

45970, hereby remove this proceeding to the United States District Court for the Middle District

of Louisiana.

       A copy of this Notice of Removal is being served upon Jeffrey N. Rabb, of the law firm

Dudley DeBosier Injury Lawyers, PLC, 1075 Government Street, Baton Rouge, Louisiana

70802, as counsel of record for plaintiff and a copy of said Notice of Removal is being filed with

the Clerk of Court for the 18th Judicial District Court for the Parish of West Baton Rouge in



                                                1
         Case 3:21-cv-00204-JWD-SDJ                 Document 1        04/09/21 Page 2 of 10




conformity with 28 U.S.C. § 1446(d). Defendants appear for the purpose of removal only and for

no other purpose and, reserving all rights and defenses, state as follows:

                                                    I.

        On April 22, 2020, plaintiff, Kenneth Baron, filed a Petition for Damages captioned

Kenneth Baron v. AmTrust Insurance Company of Kansas, Inc., Southwest Pipe Services, Inc.,

Martin Valdez, Protective Insurance Company, Federal Express Corporation and Jasmine

Ramsey, in the 18th Judicial District Court for the Parish of West Baton Rouge, State of

Louisiana, which is within the jurisdictional boundaries of the Middle District of Louisiana. 1

                                                    II.

        According to the allegations of the Petition for Damages, plaintiff seeks recovery of

damages for bodily injury sustained during a motor vehicle accident caused by the alleged

negligence of Martin Valdez and Jasmine Ramsey. The nature of this action is more fully stated

in the attached Petition for Damages.

                                                    III.

        On June 5, 2020, Jasmine Ramsey filed a Petition for Damages captioned Jasmine

Ramsey, Individually v. State Farm Mutual Automobile Insurance Company and Martin Valdez,

in the 18th Judicial District Court for the Parish of West Baton Rouge, State of Louisiana

regarding the same motor vehicle accident. 2 She later supplemented her Petition for Damages to

include additional defendants. 3

                                                    IV.

        As a result, on August 12, 2020, defendants, Martin Valdez, Southwest Pipe Services,

Inc., and AmTrust Insurance Company of Kansas, Inc., filed an Unopposed Motion to

1
  Exhibit “A” Plaintiff’s Petition for Damages.
2
  Exhibit “B” Jasmine Ramsey’s Petition for Damage.
3
  Exhibit “C” Jasmine Ramsey’s First Supplemental and Amended Petition for Damages.

                                                     2
          Case 3:21-cv-00204-JWD-SDJ                 Document 1         04/09/21 Page 3 of 10




Consolidate, as both suits arose out of the same set of facts. 4 Consequently, the Order was signed

on August 31, 2020, consolidating the two suits.5 Specifically, the Order states that “both matters

shall proceed jointly…for purposes of both discovery and trial.” 6

                                                      V.

        Although the suits filed by Kenneth Baron and Jasmine Ramsey have been consolidated,

the “[c]onsolidation of actions…is a procedural convenience designed to avoid multiplicity of

actions and does not cause a case to lose its status as a procedural entity.” 7 Further,

“[c]onsolidation does not merge the actions unless the records clearly reflect an intention to do

so.” 8 Thus, defendants have the right to remove solely the Kenneth Baron suit regardless of the

fact that it is currently consolidated with the Jasmine Ramsey suit in the 18th Judicial District for

the Parish of West Baton Rouge, State of Louisiana. 9

                                                      VI.

         On February 23, 2021, defendants, Martin Valdez, Southwest Pipe Services, Inc., and

AmTrust Insurance Company of Kansas, Inc., filed a Stipulation of Facts and Law, which

stipulates that on June 14, 2019, Martin Valdez was driving a 2017 Ford F-250 on Louisiana

Highway 1 North in West Baton Rouge Parish when he struck the rear of a 2018 Mercedes

Sprinter van operated by Jasmine Ramsey, causing the 2018 Mercedes Sprinter van to strike the

rear of the 2019 Nissan Sentra operated by Keith Delong, which subsequently struck the rear of

the 2017 Ford F-150 operated by Kenneth Baron. 10 Defendants also stipulate that at the time of


4
  Exhibit “D” Unopposed Motion to Consolidate.
5
  Exhibit “E” Order on Unopposed Motion to Consolidate.
6
  Id.
7
  Lerille v. Monsanto Corp., No. CIV. A. 07-3621, 2007 WL 2284570, at *3 (E.D. La. Aug. 6, 2007) (quoting
Howard v. Hercules-Gallion Co., 417 So.2d 508, 511 (La. Ct. App. 1st Cir. 1982)).
8
  Lerille v. Monsanto Corp., No. CIV. A. 07-3621, 2007 WL 2284570, at *3 (E.D. La. Aug. 6, 2007) (citing Voth v.
American Home Assur.Co., 219 So. 2d 236, 240 (La. Ct. App. 1969)).
9
  Lerille v. Monsanto Corp., No. CIV. A. 07-3621, 2007 WL 2284570, at *3 (E.D. La. Aug. 6, 2007).
10
   Exhibit “F” Stipulation of Facts and Law.

                                                       3
           Case 3:21-cv-00204-JWD-SDJ          Document 1     04/09/21 Page 4 of 10




the accident, Martin Valdez was in the course and scope of his employment with Southwest Pipe

Services, Inc. 11 Further, defendants stipulate that the accident was caused solely by the

negligence and fault of Martin Valdez and that Southwest Pipe Service, Inc. is vicariously liable

for the negligent acts of Martin Valdez. 12 Moreover, defendants stipulate that neither Jasmine

Ramsey nor Kenneth Baron nor any other person or entity who is not a party to this suit was

negligent or at fault for causing the accident and Martin Valdez’s negligence is solely the cause

of the accident and he is 100% responsible and liable for this accident. 13 The Order, enforcing

the Stipulation of Facts and Law, was signed on March 10, 2021. 14

                                               VII.

          Once the Order regarding the Stipulation of Facts and Law was entered, it became clear

that Kenneth Baron would be unable to recover against Jasmine Ramsey in the proceeding

entitled Kenneth Baron v. AmTrust Insurance Company of Kansas, Inc., Southwest Pipe

Services, Inc., Martin Valdez, Protective Insurance Company, Federal Express Corporation and

Jasmine Ramsey.

                                    BASIS FOR REMOVAL

                                               VIII.

          Removal is proper pursuant to 28 U.S.C. § 1332(a), as there is complete diversity of

citizenship between the parties and the amount in controversy exceeds $75,0000, excluding

interest and costs in the proceeding entitled Kenneth Baron v. AmTrust Insurance Company of

Kansas, Inc., Southwest Pipe Services, Inc., Martin Valdez, Protective Insurance Company,

Federal Express Corporation and Jasmine Ramsey.


11
    Id.
12
    Id.
13
    Id.
14
   Id.

                                                4
         Case 3:21-cv-00204-JWD-SDJ              Document 1       04/09/21 Page 5 of 10




                    COMPLETE DIVERSITY BETWEEN THE PARTIES

                                                 IX.

       Per the allegations of the Petition for Damages, plaintiff, Kenneth Baron, was and is a

resident of the Parish of East Baton Rouge, State of Louisiana, both at the time of filing this suit

and at the time of removal. Thus, plaintiff is a citizen of the State of Louisiana for diversity

purposes.

                                                 X.

       Upon information and belief, defendant, Martin Valdez, was and is a resident of the

County of Bazoria, State of Texas, both at the time of filing this suit and at the time of removal.

Thus, plaintiff is a citizen of the State of Texas for diversity purposes.

                                                 XI.

       Upon information and belief, defendant, Southwest Pipe Services, Inc., was and is

incorporated in the State of Texas with its principal place of business in the State of Texas, both

at the time of filing this suit and at the time of removal. It was not, and is not, incorporated in

Louisiana and it has never had its principal place of business in Louisiana. Thus, Southwest Pipe

Services, Inc. is a citizen of the State of Texas for diversity purposes.

                                                 XII.

       Upon information and belief, defendant, AmTrust Insurance Company of Kansas, Inc.,

was incorporated in the State of Kansas at the time of filing this suit and is now incorporated in

the State of Delaware at the time of removal with its principal place of business in the State of

Texas. It was not, and is not, incorporated in Louisiana and it has never had its principal place of

business in Louisiana. Thus, AmTrust Insurance Company of Kansas, Inc. is a citizen of the

States of Kansas, Delaware, and Texas for diversity purposes.



                                                  5
             Case 3:21-cv-00204-JWD-SDJ                   Document 1          04/09/21 Page 6 of 10




                                                           XIII.

           Upon information and belief, defendant, Protective Insurance Company, was and is

incorporated in the State of Indiana with its principal place of business in the State of Indiana,

both at the time of filing this suit and at the time of removal. It was not, and is not, incorporated

in Louisiana and it has never had its principal place of business in Louisiana. Thus, Protective

Insurance Company is a citizen of the State of Indiana for diversity purposes.

                                                           XIV.

           Upon information and belief, defendant, Federal Express Corporation, was and is

incorporated in the State of Delaware with its principal place of business in the State of

Tennessee, both at the time of filing this suit and at the time of removal. It was not, and is not,

incorporated in Louisiana and it has never had its principal place of business in Louisiana. Thus,

Federal Express Corporation is a citizen of the States of Delaware and Tennessee for diversity

purposes.

                                                           XV.

           Upon information and belief, although she has yet to be served with the Petition for

Damages, defendant, Jasmine Ramsey, at the time of filing this suit and at the time of removal,

was and is a resident of the Parish of East Baton Rouge, State of Louisiana. However, the

citizenship of Jasmine Ramsey should be ignored for purposes of diversity because she has been

fraudulently joined, as there is no possibility of recovery by plaintiff against Jasmine Ramsey. 15

Specifically, as stated above, defendants, Martin Valdez, Southwest Pipe Services, Inc., and

AmTrust Insurance Company of Kansas, Inc., filed a Stipulation of Facts and Law establishing

that Jasmine Ramsey was not negligent or at fault for causing the accident, and that Martin

Valdez’s negligence is solely the cause of the accident and he is 100% responsible and liable for
15
     See Smallwood v. Illinois Cent. R. Co., 385 F. 3d 568, 573 (5th Cir. 2004).

                                                            6
         Case 3:21-cv-00204-JWD-SDJ                 Document 1         04/09/21 Page 7 of 10




this accident. 16 Thus, Jasmine Ramsey’s citizenship should be disregarded for the purposes of

establishing diversity of citizenship between the parties because she was fraudulently joined. 17

                                                     XVI.

        As this Court knows, there are two ways to establish fraudulent joinder: (1) actual fraud

in the pleading of jurisdictional facts; or (2) the inability of the plaintiff to establish a cause of

action against the non-diverse party in state court. 18 As mentioned above, Jasmine Ramsey, the

only non-diverse party, has been fraudulently joined because the plaintiff will be unable to

establish a cause of action against her in state court. The defendants are able to show that “there

is no possibility of recovery by the plaintiff against an in-state defendant” because the Stipulation

of Facts and Law states that Jasmine Ramsey, the in-state defendant, is not liable for the subject

motor vehicle accident, eliminating the plaintiff’s possibility of recovery against her. 19

                                   AMOUNT IN CONTROVERSY

                                                     XVII.

        Additionally, removal is proper pursuant to 28 U.S.C. § 1332(a), as the amount in

controversy exceeds $75,000, exclusive of interest and costs.

                                                     XVIII.

         In plaintiff’s Petition for Damages, he alleges the following damages: physical pain and

suffering (past, present and future); mental anguish (past, present and future); loss of enjoyment

of life (past, present and future); disfigurement and disability; medical expenses (past, present

and future); lost wages/earnings (past, present and future); and other elements of damages




16
   Exhibit “F” Stipulation of Facts and Law.
17
   See Dalal v. United Specialty Ins. Co., No. 20-CV-0144, 2020 WL 7051255 (W.D. La. Nov. 9, 2020).
18
   Smallwood v. Illinois Cent. R. Co., 385 F. 3d 568, 573 (5th Cir. 2004).
19
   Id.

                                                      7
          Case 3:21-cv-00204-JWD-SDJ                 Document 1         04/09/21 Page 8 of 10




developed during discovery and/or demonstrated with particularity at the trial of this matter. 20

                                                      XIX.

        Further, throughout the course of discovery, it has been ascertained that the amount in

controversy exceeds $75,000, exclusive of interest and costs. Specifically, plaintiff has allegedly

incurred more than $17,000 in medical expenses, 21 an MRI from Imaging Center of Louisiana

revealed a disc herniation at C6-7, 22 and plaintiff has undergone at least one cervical ESI. 23

Thus, plaintiff’s damages exceed the $75,000 jurisdictional threshold for diversity jurisdiction.

                                     TIMELINESS OF REMOVAL

                                                      XX.

        This Notice of Removal is timely. According to 28 U.S.C. § 1446(b)(3), “[i]f the case

stated by the initial pleading is not removable, a notice of removal may be filed within thirty

days after receipt by the defendant, through service or otherwise, of a copy of an amended

pleading, motion, order or other paper form which it may first be ascertained that the case is one

which is or has become removable.”

                                                      XXI.

        Although plaintiff filed his Petition for Damages on April 22, 2020, and defendants,

Martin Valdez, Southwest Pipe Services, Inc., AmTrust Insurance Company of Kansas, Inc.,

Protective Insurance Company, and Federal Express Corporation, were served thereafter,

information regarding Jasmine Ramsey’s involvement in the accident was limited at that time.

However, after moving forward with discovery, defendants, Martin Valdez, Southwest Pipe

Services, Inc., and AmTrust Insurance Company of Kansas, Inc., filed the Stipulation of Facts


20
   Exhibit “A” Kenneth Baron’s Petition for Damages, para 12.
21
   Exhibit “G” Plaintiff’s Medical Bills.
22
   Exhibit “H” Plaintiff’s Medical Records from Imaging Center of Louisiana.
23
   Exhibit “I” Plaintiff’s Medical Records from The Spine Diagnostic Pain and Treatment Center – Baton Rouge.

                                                       8
            Case 3:21-cv-00204-JWD-SDJ         Document 1      04/09/21 Page 9 of 10




and Law and the Order was signed by the Judge on March 10, 2021, which as discussed above,

eliminates any potential fault being assigned to Jasmine Ramsey. As a result, Jasmine Ramsey

was fraudulently joined, making her citizenship irrelevant for diversity purposes. Accordingly,

this Notice of Removal is being filed within thirty (30) days after the signed Order regarding the

Stipulation of Facts and Law and within one (1) year of the filing of the Petition for Damages in

compliance 28 U.S.C. § 1446(c).

                                               XXII.

           Counsel for all remaining defendants, Protective Insurance Company, Federal Express

Corporation, and Jasmine Ramsey, have consented to the filing of this Notice of Removal as

required by 28 U.S.C. §1446(2)(A). 24

                                               XXIII.

           Based on the allegations for damages set forth in the Petition for Damages, the

information obtained throughout discovery, and the Stipulation of Facts and Law, the above

captioned action is therefore removable to this United States District Court pursuant to 28 U.S.C.

§ 1441 and 28 U.S.C. § 1446.

           Accordingly, defendants, Martin Valdez, Southwest Pipe Services, Inc., and AmTrust

Insurance Company of Kansas, Inc., respectfully pray that the above-captioned action be

removed to this Court, the United States District Court for the Middle District of Louisiana, in

accordance with the provisions of 28 U.S.C. § 1441, et seq.




24
     Exhibit “J” Consent to Removal.

                                                9
        Case 3:21-cv-00204-JWD-SDJ            Document 1       04/09/21 Page 10 of 10




                                             Respectfully submitted,

                                             PLAUCHÉ MASELLI PARKERSON LLP

                                             /s/ R. Heath Savant___________________
                                             R. HEATH SAVANT (Bar No. 29670)
                                             MARK T. ASSAD (Bar No. 35029)
                                             2431 S. Acadian Thruway, Suite 230
                                             Baton Rouge, LA 70808
                                             Telephone: (225) 240-7688
                                             Fax: (225) 406-7797
                                             Email: hsavant@pmpllp.com
                                             Email: massad@pmpllp.com
                                             Attorneys for Martin Valdez, Southwest Pipe
                                             Services, Inc., and Amtrust Insurance Company of
                                             Kansas, Inc.

                                CERTIFICATE OF SERVICE

       I do hereby certify that I have on this 9th day April, 2021, served a copy of the foregoing

pleading on counsel for all parties to this proceeding by email or facsimile and/or mailing the

same by United States Mail, properly addressed and first class postage prepaid.

                                                     /s/ R. Heath Savant




                                                10
